Powell, J.
1. Strictness of pleading is not required, in setting out the cause of action in a ease instituted in a justice’s court. G. S. & F. Ry. Co. v. Barfield, 1 Ga. App. 203 (58 S. E. 236).
2. It is no objection to a verdict in a suit for injury to personalty that it. is less than the lowest amount of damage proved by the plaintiff, and higher than the highest amount shown by the defendant’s proof on that subject. Town of Wrens v. Sammons, 129 Ga. 755 (59 S. E. 776), and cit.; Hawley Down Draft Furnace Co. v. Van Winkle Gin Works, 4 Ga. App. 85 (60 S. E. 1008).
3. The trial was free from error. The evidence authorized the verdict.

Judgment affirmed.